DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent July 12, 2022, claim(s) 1-30 is/are pending in this application; of these claim 1 is in independent form.  Claim(s) 1-30 is/are original.

Specification
The amendment to the Specification is acknowledged and has been entered into the record.

Response to Arguments
Applicant’s arguments, see page 9 line 18 to page 10 line 5, filed July 12, 2022, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
Applicant’s arguments, see page 10 line 6 to page 24, filed July 12, 2022, with respect to claim 20 have been fully considered and are persuasive.  The rejection of 20 (under 35 U.S.C. 112) has been withdrawn. 
Regarding 35 U.S.C. 101, Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the presence of 10,000 sequence reads suggests an process that cannot practically be performed in the human mind.  The Examiner respectfully disagrees, as linearly scaling up a mental process is still a mental process that can be practically performed in the mind, despite that it would be more convenient to use a general purpose computer.  As evidence, a mental process involving 10,000 reads can be completed mentally when each read is an ultra-short read length of 20, which would fall within the scope of the claim.  The human mind is capable of a mental process involving 10,000 x 20 letters, since the Manual of Patent Examination Procedure involves mentally processing a sequence of more than 200,000 letters, albeit with different semantic content pertaining to the sequence and a different mental process per letter or base of information.
Note that the actual chemical process for the sequence measurements of sequence reads are not part of the abstract idea, as noted in the rejection text.  Applicant argues that sequencing is not an abstract idea.  The Examiner agrees, but the rejection stated that sequencing is part of the insignificant pre-solution activity to support the abstract idea.  For example, the rejection states “Sequencing to detect allelic variants can be considered extra-solution activity according to the precedential case Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.”
Applicant argues that the nomenclature matching is too complex to be performed in the human mind.  Again, the Examiner argues that linearly complex processes can be performed in the human mind, including tens of thousands of comparisons.
Applicant provides examples from other patents that involving sequences having length more than 10,000 reads.  The Examiner reviewed the file wrapper of US 11,244,763, US 11,164,655, US and 11,145,416 (the Examiner believes that the patent US 11,043,383 may not have been the patent number intended).  The Examiner argues that review of different patents with different claim limitations is irrelevant to the instant set of claims, particularly when the cases are not precedential and the claims as a whole differ substantially in scope compared to the instant application.
	Regarding Applicant’s arguments pertaining to integration of the claim as a whole into an practical application.  Applicant argues that the claims are directed to a customized output.  However, the claimed output does not improve the functioning of the computer itself through a better user interface, but instead is necessary post-solution activity to output the results of the mental process.  Furthermore, the broadest reasonable interpretation of the claim as a whole does not entail the publishing step because the publishing limitation is a contingent limitation in a process claim, as noted in the rejection under 35 U.S.C. § 101.  Since the broadest reasonable interpretation of the claim as a whole encompasses processes where the reporting step does not occur, the reporting step could not possibility transform the claimed invention into a practical application.
Applicant argues that the claims offer a technical solution for reviewing millions of publications.  However, broadest reasonable interpretation of the claims includes potentially small number of publications, e.g., less than ten publications would be encompassed by the claim as whole.  Therefore, a practical application is not reflected in the claim itself.
Therefore, the rejection under 35 U.S.C. § 101 is not withdrawn.

Regarding 35 U.S.C. 102 and 35 U.S.C. 103, Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
 Applicant argues that the random forest model in Eifert at Para [0047] does not apply a rule set to published media because it ultimately is used to rank drugs.  The Examiner respectfully disagrees with the claim interpretation in the Applicant’s Remarks.  The Applicant Remarks suggests that the meaning of “apply a rule set” is different from the plain meaning.  The Examiner argues that a rule set is applied to the inputs to predict the outputs.  In the Examiner’s mapping, the inputs to the model are determined by analyzing the clinical literature (Eifert Para [0038]).  The outputs that are predicted by the model are the matches treatments and biological pathways (Eifert Para [0054]).  Applicant’s Remarks do not address Para [0038] and Para [0054] and focuses instead on Para [0050], which describes a different step of ranking drugs, which is not relied upon for the mapping because it would occur after determining matches between treatments and biological pathways.  Therefore, this argument is not persuasive.
Applicant argues that random forest model does not teach “excluding reporting of the second treatment.”  The Examiner respectfully disagrees because of the definition of a random forest algorithm.  A random forest algorithm entails multiple decision sub-trees with thresholds for the purpose of excluding some outputs.  Thus, based on the definition of a “random forest” algorithm, the reference teaches excluding some of the treatments.
Regarding the element of genomic data that comprises at least 10,000 sequence reads, Applicant argues that Eifert does not teach “whole genome analysis” and therefore does not teach at least 10,000 sequence reads.  The Examiner respectfully disagrees.  Eifert’s Para [0045] teaches that the “omics extractor” may include a “transcriptomic extractor” using a microarray.  Microarrays are typically for whole genome analysis involving over 10,000 probes, which suggests more than 10,000 reads for the whole-genome analysis.  Therefore, the Examiner argues that the discussion of omics data and omics data extraction is sufficient to teach the common practice of using over 10,000 reads.
Applicant argues that a sequencing company carries out the sequencing, then the Eifert teaching does not teach “sequencing the specimen.”  The Examiner respectfully disagrees with the claim interpretation suggested by Applicant’s Remarks.  The Applicant’s claims do not limit what entity is performing the steps of receiving, sequencing, identifying, etc.  Instead, the steps are recited using gerunds and not limitations of the corporate structure of the entity that is carrying out the claimed steps.  There is also no limitation in the claims that a single entity must carry out each of the steps.  Indeed, there is not even a single machine that carries out all of the steps, because some steps involve sequencing, while other steps involve computational analysis.  Therefore, the teachings of Eifert involving an earlier step of sequencing by one entity and a later step of analysis by another entity does not contradict the limitations of the claims.  Therefore, the argument is not persuasive.
Applicant argues that Eifert’s omics data is not data that is not extracted from published media. The Examiner respectfully disagrees.  Eifert’s Para [0045] teaches that the omics extractor extracts data from public databases of “studies.”  See the first line in Para [0045].

Therefore, the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are not withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process in lines 6-27, which encompasses various identifications, matchings, and determinations using rules. This judicial exception is not integrated into a practical application because the entire process could be performed in the human mind and is merely being applied on a general purpose computer with the necessary pre-solution data gathering by sequencing to detect allelic variants.  Examples of mental processes encompassed by the claims include reading journal documents to extract medical information for matching to genetic information and applying manual rules arranged hierarchically as if by using a mentally executed flowchart.  Sequencing to detect allelic variants can be considered extra-solution activity according to the precedential case Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  Furthermore, the claim recites an abstract idea, even though the mental process is detailed and even though the sequencing to detect allelic variants involves a large number of measurements.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the pre-solution data gathering is well-understood, routine, and conventional based on the precedent set by Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  The case establishes that analyzing DNA to provide sequence information or detect allelic variants is well-understood routine and conventional when claimed in a generic manner.  The last element of the claim for publishing a report is not a step that is performed as the broadest reasonable interpretation of a contingent limitation of a process claim.
The dependent claims are rejected for similar reasons to the independent claims because they merely limit the type of data that is inputted and outputted during the mental process, thus merely limiting the mental process itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 22-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0227176 A1 (“Eifert”).
	As to claim 1, Eifert teaches a method for associating published media with a subject (Eifert Figure 2:  extracting drug information from clinical literature to rank a drug treatments for a patient), comprising:
receiving a subject specimen comprising a cancerous biological specimen (Eifert Fig. 2 element 250 and Para [0053]: obtain omics data a patient with a type of cancer);
sequencing the specimen to obtain subject genomic data (Eifert Para [0045]: sequencing transcripts from patient samples), the subject genomic data comprising a first plurality of at least 10,000 sequence reads (Eifert Para [0045]: “omics” data generally refers to whole genome analysis, for example, of a transcriptome; a whole genome has at least 10,000 reads), in electronic form, of an RNA sample comprising RNA molecules from the cancerous biological specimen (Eifert Para [0045]: an RNA transcriptome sample);
identifying a first alteration nomenclature match to the subject genomic data in first genomic data extracted from a first published medium (Eifert Para [0054]: identify a match of a mutation in a specific protein to a particular pathway, the pathway information from published media according to Para [0024]), the first published medium also including a first disease state a first treatment (Eifert Para [0024]: the published media describing the pathway relates the pathway to a disease such as cancer), and a first outcome (Eifert Para [0054]: predicting a drug characteristic, such as an effectiveness outcome), the first genomic data including at least a first pattern of gene expression and a corresponding first genomic type (Eifert Para [0053]: the omics data including RNA expression information corresponding gene variant or mutation associated with cancer), the first treatment associated with the first outcome when treating the first disease state expressing the at least first pattern of gene expression (Eifert Para [0054]: the drug treatment efficiency when treating cancer associated with the biological and omics information via a trained model);
identifying a second alteration nomenclature match to the subject genomic data in second genomic data extracted from a second published medium (Eifert Para [0054]: using a plurality of data, identify a match of a mutation in a specific protein to a particular pathway, the pathway information from published media according to Para [0024]), the second published medium also including the first disease state (Eifert Para [0024]: using a plurality of pathways, the published media describing the pathway relates the pathway to a disease such as cancer), a second treatment , and a second outcome (Eifert Para [0054]: a plurality of treatments and a plurality of drugs to be predicted), the second genomic data including at least a second pattern of gene expression and a corresponding second genomic type (Eifert Para [0054]: different drugs corresponding to different omics information), the second treatment associated with the second outcome when treating the first disease state expressing the at least second pattern of gene expression (Eifert Para [0054]: the omics information predicting various efficacies resulting from treatment with different drugs);
applying a hierarchical rule set (Eifert Para [0047]: applying a random forest model) to the first and second published media based at least in part on the first and second alteration nomenclature matches and one or more evidence metrics (Eifert Para [0038]: the rules determined from parsing the clinical literature), the hierarchical rule set determining to report the first treatment and to exclude reporting of the second treatment despite the second published medium including at least one match between its extracted disease state and a subject disease state (Eifert Para [0054]: the random forest model determining the best treatment from among the applicable treatments by ranking the treatments to determine a top ranked treatment and based on the biological pathway match);
identifying a reporting template based at least in part on the subject genomic data and the subject disease state (Eifert Para [0089]: identify a configuration for a report to include patient-specific data);
generating a report using the identified reporting template, the report reporting treatments according to the hierarchical rule set (Eifert Para [0089]: generate the report based on the report configuration, reporting the results of the random forest model);
comparing the report to one or more approval criteria (Eifert para [0089]: comparing the report to rules based on what is desired from the user); and
publishing the report when the approval criteria are satisfied (by broadest reasonable interpretation, this contingent limitation is not met and does not need to be mapped; nevertheless, see Eifert Para [0089]: listing the ranked drugs and information when the desired criteria have been determined).

As to claim 2, Eifert teaches the method of claim 1, wherein the subject genomic data includes both germline and somatic data (Eifert Para [0045]: over-expression data when cancerous samples are compared to noncancerous controls; the Examiner assumes that germline data corresponds to non-cancerous controls and somatic data corresponds to cancerous samples).

As to claim 3, Eifert teaches the method of claim 1, wherein the published media comprises one or more of written media (Eifert Para [0031]: extracted PDF literature), video media (this element is in the alternative and does not need to be mapped), audio media (this element is in the alternative and does not need to be mapped), or audio/visual media (Eifert Para [0031]: extracted image media).

As to claim 4, Eifert teaches the method of claim 1, wherein the subject disease state is cancer (Para [0053]: cancer), cardiology, depression, mental health, diabetes, infectious disease, epilepsy, dermatology, or autoimmune disease (these elements are claimed in the alternative and do not need to be mapped).

As to claim 5, Eifert teaches the method of claim 1, wherein the subject disease state is cancer (Para [0053]: cancer) and wherein the first treatment or the second treatment is one of surgery (this element is claimed in the alternative and does not need to be mapped), chemotherapy (Eifert Para [0054]: anticancer drug treatment), radiation therapy, bone marrow transplant, immunotherapy, hormone therapy (these elements are claimed in the alternative and do not need to be mapped), targeted drug therapy (Eifert Para [0054]: anticancer drug treatment), cryoablation (these elements are claimed in the alternative and do not need to be mapped), radiofrequency ablation (these elements are claimed in the alternative and do not need to be mapped), a medication (Eifert Para [0054]: anticancer drug treatment), or a clinical trial (Eifert Para [0041]: treatments associated with clinical trials).

As to claim 6, Eifert teaches the method of claim 1, wherein the first outcome or the second outcome is a measurable change in health, function, or quality of life (Eifert Para [0054]: efficacies and side effects as outcomes).

As to claim 7, Eifert teaches the method of claim 1, wherein the first outcome or the second outcome is a prognosis or side effect (Eifert Para [0054]: side effects as an outcome).

As to claim 8, Eifert teaches the method of claim 1, wherein the first pattern of gene expression or the second pattern of gene expression is a sequence of nucleotides (Eifert Para [0045]: an RNA transcript pattern which is comprised of a sequence of RNA nucleotides), an amino acid change (this element is claimed in the alternative and does not need to be mapped), a nomenclature associated with a sequence of nucleotides (Eifert Para [0040]: gene names and gene variant names), a gene symbol (Eifert Para [0040]: gene names and gene variant names), or a molecular biomarker (Eifert Para [0040]: gene variant names).

As to claim 9, Eifert teaches the method of claim 1, wherein the first genomic type or the second genomic type is a type of alteration, a molecular function, or a nucleotide location within a sequence of nucleotides (Eifert Para [0045]: the omics data is associated with gene variants).

As to claim 10, Eifert teaches the method of claim 1, wherein the first genomic type or the second genomic type is a type of alteration, and wherein the type of alteration (Eifert Para [0045]: the omics data is associated with gene variants) is a single-nucleotide polymorphism, multiple-nucleotide polymorphism, insertion, deletion, duplication (these elements are claimed in the alternative and do not need to be mapped), mutation (Eifert Para [0025]: oncogenic mutations), frame shift, repeat expansion, fusion, methylation, or copy number variation (these elements are claimed in the alternative and do not need to be mapped).

As to claim 11, Eifert teaches the method of claim 1, wherein the first genomic type or the second genomic type is a molecular function, and wherein the molecular function is a loss of function or a gain of function (Eifert Para [0007]: a mutation affects a biological pathway, which generally should have either a gain or loss of function in the pathway).

As to claim 12, Eifert teaches the method of claim 1, wherein the alteration nomenclature to be matched is HGVS (this element is claimed in the alternative and does not need to be mapped), DNA alteration (Eifert Para [0038]: gene variant names), RNA alteration, protein coding variant, MSI, HRD, upregulation of a gene pathway, downregulation of a gene pathway, presence of a protein, absence of a protein, methylation, an epigenetic alteration, or a chromosomal modification (these elements are claimed in the alternative and do not need to be mapped).

As to claim 13, Eifert teaches the method of claim 1, wherein the hierarchical rule set includes a heuristic in which the first published medium is ranked higher than the second published medium when the first published medium includes a larger number of alteration nomenclature matches to the subject genomic data than the second published medium (by broadest reasonable interpretation, this contingent limitation is not met and does not need to be mapped; nevertheless, Eifert Para [0054]: the random forest scores output for ranking).

As to claim 14, Eifert teaches the method of claim 13, wherein the alteration nomenclature matches to the subject genomic data include a match in the first published medium to a pathway that includes a variant identified in the subject genomic data (Eifert Para [0054]: identify a match of a mutation in a specific protein to a particular pathway, the pathway information from published media according to Para [0024]).

As to claim 15, Eifert teaches the method of claim 13, wherein one of the alteration nomenclature matches in the first published medium indicates a resistance to the treatment identified in the second published medium (Eifert Para [0076]: matching to publications including drug resistance information).

As to claim 16, Eifert teaches the method of claim 13, wherein a combination of the alteration nomenclature matches in the first published medium correspond to a different treatment than the treatment identified in the second published medium (Eifert Para [0007]: ranking different published drug treatments from clinical evidence).

As to claim 17, Eifert teaches the method of claim 1, wherein the one or more evidence metrics include a comparative analysis of an efficacy or of side effects of each treatment identified in each published medium (Eifert Para [0024]: published evidentiary metrics include drug efficacy).

As to claim 18, Eifert teaches the method of claim 1, wherein the one or more evidence metrics characterizes a level of evidence published in each published medium (Eifert Para [0071]: evidence metrics include a weighted combination of multiple evidence metrics).

As to claim 22, Eifert teaches the method of claim 1, wherein the one or more evidence metrics includes an identification of whether the treatment identified in a published medium is FDA approved (Eifert Para [0041]: drugs that are FDA approved) and available to the subject (Eifert Para [0041]: drugs that are FDA approved are in a sense available to a subject).

As to claim 23, Eifert teaches the method of claim 1, wherein the one or more evidence metrics include a similarity match between a subject disease state and disease states identified in the first and second published media (Eifert Para [0071]: a match based, in part, on patient-specific factors).

As to claim 24, Eifert teaches the method of claim 23, wherein the similarity match includes identifying which of the identified disease states from the first and second published media are closest in semantic meaning to the subject disease state within a disease state ontology and assigning a score based at least in part on a difference in the semantic meaning (Eifert Para [0033]: a match based, in part, on cancer-type synonyms).

As to claim 25, Eifert teaches the method of claim 23, wherein the similarity match includes identifying which of the identified disease states from the first and second published media relate to a closer organ within a disease state ontology to the subject disease state (Eifert Para [0033]: a match based, in part, on cancer-type synonyms, where cancer-type names are often organ-specific).

As to claim 26, Eifert teaches the method of claim 23, wherein the similarity match includes identifying which of the identified disease states from the first and second published media has more genomic similarities to the subject disease state (Eifert Para [0071]: the score is based on similar patient-specific factors including omics information).

As to claim 27, Eifert teaches the method of claim 1, wherein the hierarchical rule set excludes information identified in a published medium when the treatment identified in the medium is specific to the disease state identified in the medium and when the identified disease state does not match the subject disease state (by broadest reasonable interpretation, this contingent limitation is not met and does not need to be mapped; nevertheless, Eifert Para [0054]: identifying matching biological pathway nodes to match disease states for selecting relevant published clinical documents for the random forest).

As to claim 28, Eifert teaches the method of claim 1, wherein the hierarchical rule set excludes information identified in a published medium when the subject genomic data corresponds to a resistance or non- responsiveness of the treatment identified in the medium (by broadest reasonable interpretation, this contingent limitation is not met and does not need to be mapped; nevertheless, Eifert Para [0076]: matching to publications including drug resistance information).

As to claim 29, Eifert teaches the method of claim 1, wherein the hierarchical rule set evaluates the treatments identified in the published media and excludes information identified in at least one medium when the treatment identified in that medium would result in overreporting of the same drugs or class of drugs as those identified in a treatment identified in another published medium (by broadest reasonable interpretation, this contingent limitation is not met and does not need to be mapped; nevertheless, Eifert Para [0032]: the literature is scientific; the Examiner interprets the scientific literature to have few redundancies due to the use of citations and the avoidance of plagiarism by the scientific publishing industry).

As to claim 30, Eifert teaches the method of claim 1, wherein the reporting template generates an excluded treatment portion within the report distinct from the portion of the report reporting the first treatment, and wherein excluding reporting of the second treatment comprises placing the second treatment into the excluded treatment portion of the report (Eifert Para [0054]: results are ranked, which excludes inferior treatments from the top of the list and is instead included in an excluded region below the top ranked result).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0227176 A1 (“Eifert”) in view of US 2020/0185099 A1 (“Britt”).

As to claim 19, Eifert teaches the method of claim 18, but does not teach:
wherein characterizing a level of evidence includes a factor quantifying an authoritativeness of a source of each of the first published medium and the second published medium.
Nevertheless, Britt teaches:
wherein characterizing a level of evidence includes a factor quantifying an authoritativeness of a source of each of the first published medium and the second published medium (Britt Para [0067]: categorizing the source of the publication based on the reliability of the publication to result in an assessment score for a report).
Eifert and Britt are in the same field of artificial-intelligence for medical treatment determination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eifert to include the teachings of Britt because better studies result in more statistical significance from larger cohorts (See Britt Para [0078]).

	
	

As to claim 20, Eifert as modified by Britt teaches the method of claim 18, wherein characterizing a level of evidence further comprises determining whether an identified treatment is recognized within the National Comprehensive Cancer Network and, if so, attributing greater weight to a published medium containing that identified treatment (Britt Para [0056]: characterizing the reliability measurement as a ”Standard of Care”; the particular identifier “National Comprehensive Cancer Network” is non-functional descriptive material that conveys meaning to humans but not the computer).

As to claim 21, Eifert as modified by Britt teaches the method of claim 18, wherein characterizing a level of evidence further comprises determining whether an identified treatment was administered within a clinical trial having more than 1000 patients and, if so, attributing greater weight to a published medium containing that identified treatment (Britt Para [0006]: determining the rating based in part on the cohort size of the documented publication; the quantity of at least 1000 patients is at once envisaged from the description in Para [0068] of a large-scale study that is valuable, rare, and expensive).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2020/0105379 A1:  Relating clinical trials to publications using machine learning
US 2004/0044547 A1:  Database for retrieving medical studies.
US 2011/0015942 A1:  Relates biomarkers (electrical signals) to digital library of articles using an archetype template
US 2018/0211174 A1:  Evaluating journal articles using artificial intelligence.
US 2018/0314960 A1:  Involves a subject matter expert to assess potential medical solutions.
US 2021/0391090 A1:  Note the provisional date.  Involves artificial intelligence (classifiers) for inputting publications, guidelines, etc. for scoring individuals.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 23, 2022